Case 4:19-cr-00474 Document 10 Filed on 07/23/19 in TXSD Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 19-CR-474

MATTHEW RICHARD GRAY
Defendant.

Om UP Mm in wm

PLEA AGREEMENT
The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, along with the undersigned Assistant United States Attorneys, and
the defendant, MATTHEW RICHARD GRAY (“Defendant”), and Defendant’s counsel,
pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure, state that they have
entered into an agreement, the terms and conditions of which are as follows:
Defendant’s Agreement
1. Defendant agrees to plead guilty to Count One of the Criminal Information. Count One
charges the Defendant with Computer Fraud in violation of Title 18, United States Code, Sections
1030(a)(2) and 1030(c)(2)(B)(ii) (accessing a protected computer to obtain information in
furtherance ofa criminal or tortious act). Defendant, by entering this plea, agrees that he is waiving
any right to have the facts that the law makes essential to the punishment either charged in the
information, or proved to a jury or proven beyond a reasonable doubt. Additionally, the defendant
agrees to surrender all medical-related licenses and certificates, including but not limited to a
Certified Emergency Medical Technician — Paramedic license number 134343, and pay restitution

to the National Aeronautics and Space Administration (NASA) in the amount of $6,250.00.
Case 4:19-cr-00474 Document 10 Filed on 07/23/19 in TXSD Page 2 of 14

Punishment Range

2. The statutory maximum penalty for violation of Title 18, United States Code, Sections
1030(a)(2) and 1030(c)(2)(B)(ii), is imprisonment of not more than five years, and fine of not more
than $250,000.00. Additionally, Defendant may receive a term of supervised release after
imprisonment of three years. Defendant acknowledges and understands that if he should violate
the conditions of any period of supervised release which may be imposed as part of his sentence,
then Defendant may be imprisoned for up to 3 years, without credit for time already served on the
term of supervised release prior to such violation. Defendant understands that he cannot have the
imposition or execution of the sentence suspended, nor is he eligible for parole.

Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with respect to
his/her immigration status. Defendant understands that if he/she is not a citizen of the United
States, by pleading guilty he/she may be removed from the United States, denied citizenship, and
denied admission to the United States in the future. Defendant understands that if he/she is a
naturalized United States citizen, pleading guilty may result in immigration consequences, such as

denaturalization and potential deportation or removal from the United States. Defendant’s attorney
Case 4:19-cr-00474 Document 10 Filed on 07/23/19 in TXSD Page 3 of 14

has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty, and Defendant affirms that he/she wants to plead guilty regardless of any immigration

consequences that may result from the guilty plea and conviction.

Waiver of Appeal and Collateral Review

5. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. Defendant’s
knowing and voluntary waiver of the right to appeal or collaterally attack the conviction and
sentence includes waiving the right to raise on appeal or on collateral review any argument that
(1) the.statute(s) to which the defendant is pleading guilty is unconstitutional and (2) the admitted
conduct does not fall within the scope of the statute(s). In the event Defendant files a notice of
appeal following the imposition of the sentence or later collaterally attacks his conviction or
sentence, the United States will assert its rights under this agreement and seek specific performance
of these waivers.

6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of a possible sentencing range

under the sentencing guidelines that he/she may have received from his/her counsel, or the United

3
Case 4:19-cr-00474 Document 10 Filed on 07/23/19 in TXSD Page 4 of 14

States or the Probation Office, is a prediction and not a promise, did not induce his/her guilty plea,
and is not binding on the United States, the Probation Office or the Court. The United States does
not make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.
7. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.
The United States’ Agreements
8. The United States agrees to each of the following:

(a) If the defendant agrees to waive indictment, plead guilty to the criminal

information as charged, and waive his right to appeal his conviction and sentence,

directly or collaterally, the United States Agrees;

(b) If recommended by the United States Probation Office, the United States

agrees to recommend that defendant receive a 2 level downward adjustment

pursuant to U.S.S.G. Section 3E1.1(a), for acceptance of responsibility as

contemplated by the Sentencing Guidelines;

(c) Ifthe Court determines that the Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his or her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently;
Case 4:19-cr-00474 Document 10 Filed on 07/23/19 in TXSD Page 5 of 14

Agreement Binding - Southern District of Texas Only

9. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

10. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant's
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,

section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination
11. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
Case 4:19-cr-00474 Document 10 Filed on 07/23/19 in TXSD Page 6 of 14

provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. If the Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial

12. Defendant understands that by entering into this agreement, he/she surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If the Defendant persisted in a plea of not guilty to the charges, defendant

would have the right to a speedy jury trial with the assistance of counsel. The trial

may be conducted by a judge sitting without a jury if Defendant, the United States,

and the court all agree.

(b) Ata trial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and his/her attorney would be allowed to cross-examine them. In

turn, Defendant could, but would not be required to, present witnesses and other

evidence on his/her own behalf. Ifthe witnesses for Defendant would not appear

voluntarily, he/she could require their attendance through the subpoena power of

the court; and

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such refusal to
Case 4:19-cr-00474 Document 10 Filed on 07/23/19 in TXSD Page 7 of 14

testify. However, if Defendant desired to do so, he/she could testify on his/her own
behalf.

Factual Basis for Guilty Plea

13. The Defendant, Matthew Richard Gray, is pleading guilty because he is in fact
guilty of Breach of Computer Security, in violation of Title 18, United States Code, Sections
1030(a)(2) and 1030(c)(2)(B)(ii) (accessing a protected computer to obtain information in
furtherance of a criminal or tortious act). If this case were to proceed to trial, the United States
could prove each element of the offense beyond a reasonable doubt. The following facts, and
additional information, would be offered to establish Defendant's guilt:

14. From on or about July 12, 2017, and continuing until July 12, 2018, within the
Houston Division of the Southern District of Texas, the defendant Matthew Gray (GRAY) was
employed as a paramedic subcontractor (KBR Wyle) at the NASA Johnson Space Center —
HOUSTON medical clinic.

15. Pursuant to his employment, GRAY had authority to access individually
identifiable health information, but only as necessary to provide actual medical services to
patients, or as otherwise authorized by a patient or under the law. Accessing individually
identifiable health information for any other reason would exceed his authority to access the
computer network and medical records.

16. In approximately July of 2018, GRAY’s co-workers reported that GRAY was
violating privacy rules and regulations by accessing patient medical records without a legitimate
purpose related to GRAY’s employment.

17. A forensic review of GRAY’s computer network systems activity demonstrated
that from about July 12, 2017, and continuing until July 12, 2018, GRAY had accessed the

7
Case 4:19-cr-00474 Document 10 Filed on 07/23/19 in TXSD Page 8 of 14

NASA computer network and viewed multiple patient charts belonging to individuals who were
not present in the clinic for treatment. GRAY also reviewed patient medical records typically
not viewed by paramedics within their legitimate scope of their employment.

18. Specifically, the forensic review showed that GRAY accessed medical charts
stored on NASA computers belonging to clinic co-workers, and other NASA clinic patients. The
medical charts contained individually identifiable personal identification and health information.
GRAY’s access of the medical charts was not in furtherance of providing medical services, or
authorized by the patients.

19. Some of GRAY’s co-workers received health care from the NASA clinic. A co-
worker who received treatment at the NASA clinic told investigators that GRAY informed her
that he had looked at her personal “charts” and GRAY sent her multiple emails and made
multiple telephonic communications that she found annoying, embarrassing and offensive.

20. GRAY’s supervisors indicated that he received regular training outlining patient
privacy laws and computer policies. Training emphasized that it was unlawful and a privacy
violation to access a patient’s medical records without a legitimate purpose. GRAY recently
completed the Clear Lake Emergency Medical Corps Privacy Act training course.

21. In a non-custodial statement to law enforcement agents, GRAY stated that he did
access the NASA computer network and look at files belonging to approximately two dozen
people. GRAY acknowledged that he had no legitimate reason to view the medical charts.

GRAY indicated that when a younger female would enter the clinic, he would find out her name
and look up her medical files on the computer network for reasons unrelated to his employment

or providing healthcare. GRAY said that he would also attempt to take her initial vital signs.
Case 4:19-cr-00474 Document 10 Filed on 07/23/19 in TXSD Page 9 of 14

GRAY stated that he also accessed the medical records of female co-workers, and once informed
a co-worked that he looked at her medical charts. GRAY indicated that he emailed and placed
phone calls to this co-worker, and sent “SKYPE” messages to another co-worker. GRAY
acknowledged that he had received privacy and computer training and that he knew that medical

records are protected information.

Breach of Plea Agreement

22. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally
23. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he/she will make a full and complete disclosure of all
assets over which he/she exercises direct or indirect control, or in which he/she has any financial
interest. Defendant agrees not to dispose of any assets or take any action that would effect a
transfer of property in which he/she has an interest, unless Defendant obtains the prior written

permission of the United States.
Case 4:19-cr-00474 Document 10. Filed on 07/23/19 in TXSD Page 10 of 14

24. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by the
United States, including, but not limited to, executing authorization forms permitting the United
States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

25. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his/her assets to deliver all funds and records of such assets to the United States.

26. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

27. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant understands and agrees that the Court will determine the amount of
restitution to fully compensate the victim(s). Defendant agrees that restitution imposed by the
Court will be due and payable immediately and that Defendant will not attempt to avoid or delay
payment. Subject to the provisions above, Defendant waives the right to challenge in any manner,

including by direct appeal or in a collateral proceeding, the restitution order imposed by the Court.

10
Case 4:19-cr-00474 Document 10 Filed on 07/23/19 in TXSD Page 11 of 14

Forfeiture

28. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property.

29. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

30. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

31. Subject to the provisions above, Defendant waives the right to challenge the forfeiture
of property in any manner, including by direct appeal or in a collateral proceeding.

Fines

32. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by the
Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions above, Defendant waives the right to challenge the fine in any
manner, including by direct appeal or in a collateral proceeding.

Complete Agreement

33. This written plea agreement, consisting of 14 pages, including the attached addendum

of Defendant and his/her attorney, constitutes the complete plea agreement between the United

States, Defendant, and Defendant’s counsel. No promises or representations whatsoever have been

1]
Case 4:19-cr-00474 Document 10. Filed on 07/23/19 in TXSD Page 12 of 14

made by the United States except as set forth in writing in this plea agreement. Defendant
acknowledges that no threats have been made against him/her and that he is pleading guilty freely

and voluntarily because he/she is guilty.

34. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at Ha OST yy }_, Texas, on July 24 , 2019.
——
5

Matthew R. Gray
Defendant

Subscribed and sworn to before me on July Jy Y 25 , 2019.

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

» Chak \Conuyer

Deputy United States District Clerk ‘~

 

 

APPROVED:

Ryan K. Patrick
United States Attorney

 

 

S. Mark McIntyre Matetiaz a Y

Assistant United States oes Attorney for Defendant
Southern District of Texas ,

12
Case 4:19-cr-00474 Document 10 Filed on 07/23/19 in TXSD Page 13 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO. 19-CR-474

MATTHEW RICHARD GRAY
Defendant.

MMM Mm Min mw

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Mr. Gray his rights with respect to the pending indictment. I have
reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual and
Policy Statements and I have fully and carefully explained to Defendant the provisions of those
Guidelines which may apply in this case. I have also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed
by statute per count of conviction. Further, I have carefully reviewed every part of this plea
agreement with Defendant. To my knowledge, Defendant's decision to enter into this agreement

is an informed and voluntary one.

pl po 47 22209
‘k DJ Date
Attorney for Defendant

13
Case 4:19-cr-00474 Document 10 Filed on 07/23/19 in TXSD Page 14 of 14

I, Matthew GRAY, have consulted with my attorney, Mark DIAZ, and fully understand all
of my rights with respect to the indictment pending against me. My attorney has fully explained
all of my rights, and I understand all of my rights with respect to the provisions of the United States
Sentencing Commission’s Guidelines Manual which may apply in my case. I have read and
carefully reviewed every part of this plea agreement with my attorney. I understand this agreement

and I voluntarily agree to its terms.

LE 2-23 2a 1S

Matthew R. Gray ‘ Date
_ Defendant

14
